Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled December 10, 2020 has been considered and entered. Accordingly, Claims 1 – 12 are pending in this application. Claims 11, 12 have been newly added.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith M Lim (Reg No. 68,912) on 3/4/2021.

The application has been amended as follows: 

acquiring a historical click log, the historical click log comprising a historical search term and a clicked historical search result corresponding to the historical search term;
determining whether matching clicked historical search results exist in the historical click log, wherein determining whether matching clicked historical search results exist in the historical click log comprises matching a first clicked historical search result with a second clicked historical search result;
establishing a synonymous relationship between historical search terms corresponding to the matching clicked historical search results, in response to determining the matching clicked historical search results existing in the historical click log; and
generating a relational word list based on the established synonymous relationship,
wherein the method is performed by at least one processor.
2. (Original) The method according to claim 1, wherein the historical search result comprises a uniform resource locator (URL); and
the determining whether matching clicked historical search results exist in the historical click log comprises:
determining whether there is an identical URL in the clicked historical search results in the historical click log.
3. (Original) The method according to claim 1, wherein the historical search result comprises title information; and
the determining whether matching clicked historical search results exist in the historical click log comprises:

4. (Original) The method according to claim 3, further comprising:
determining, for clicked historical search results corresponding to historical search terms including a synonymous relationship, whether an identical character string exists between pieces of title information;
establishing a near-synonymous relationship between the character string and the corresponding historical search terms, in response to determining the identical character string existing between the pieces of title information; and
storing the established near-synonymous relationship into the relational word list.
5. (Original) The method according to claim 1, wherein the generating a relational word list based on the established synonymous relationship comprises:
selecting historical search terms including a synonymous relationship meeting a preset condition using statistical machine translation based on the established synonymous relationship, and generating a relational word list.
6. (Original) The method according to claim 1, further comprising:
receiving a search request sent by a user, and acquiring a search result corresponding to the search request;
matching the search request in the relational word list;
marking a target character string in the search result in response to determining that a search term matching a word in the relational word list exists in the search request, wherein the target character string is a character string including a word, in the relational word list, including a relationship with the matched search term in the search request; and

7. (Currently Amended) An apparatus for generating information, comprising:
at least one processor; and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
acquiring a historical click log, the historical click log comprising a historical search term and a clicked historical search result corresponding to the historical search term;
determining whether matching clicked historical search results exist in the historical click log, wherein determining whether matching clicked historical search results exist in the historical click log comprises matching a first clicked historical search result with a second clicked historical search result;
establishing a synonymous relationship between historical search terms corresponding to the matching clicked historical search results, in response to determining the matching clicked historical search results existing in the historical click log; and
generating a relational word list based on the established synonymous relationship.
8. (Original) The apparatus according to claim 7, wherein the generating a relational word list based on the established synonymous relationship comprises:
selecting historical search terms including a synonymous relationship meeting a preset condition using statistical machine translation based on the established synonymous relationship, and generating a relational word list.
9. (Original) The apparatus according to claim 7, the operations further comprising:

matching the search request in the relational word list;
marking a target character string in the search result in response to determining that a search term matching a word in the relational word list exists in the search request, wherein the target character string is a character string including a word, in the relational word list, including a relationship with the matched search term in the search request; and
generating a page including the search result, and sending the page to the user.
10. (Currently Amended) A non-transitory computer storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising:
acquiring a historical click log, the historical click log comprising a historical search term and a clicked historical search result corresponding to the historical search term;
determining whether matching clicked historical search results exist in the historical click log, wherein determining whether matching clicked historical search results exist in the historical click log comprises matching a first clicked historical search result with a second clicked historical search result;
establishing a synonymous relationship between historical search terms corresponding to the matching clicked historical search results, in response to determining the matching clicked historical search results existing in the historical click log; and
generating a relational word list based on the established synonymous relationship.
11. (Cancelled) 


Response to Arguments

Applicant's arguments filed December 10, 2020 have been fully considered and are persuasive. For Examiners response, see discussion below

Applicant’s arguments, see pages 6 – 10, with respect to claims 1 – 10 have been fully considered.  The rejection of claims 1 – 10 has been withdrawn based upon the following examiner’s amendment to the claims. 

Allowable Subject Matter

Claims 1 – 10 and 12 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Pedro J Santos/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167